Citation Nr: 1816386	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-24 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for loss of awareness, cognition, and memory, claimed to have resulted from VA prescription drug treatment.

2. Entitlement to compensation under 38 U.S.C. § 1151 for bilateral knee disability, claimed to have resulted from VA prescription drug treatment.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for bilateral wrist disability, claimed to have resulted from VA prescription drug treatment.

4.  Entitlement to compensation under 38 U.S.C. § 1151 for bilateral hand disability, claimed to have resulted from VA prescription drug treatment.

5.  Entitlement to compensation under 38 U.S.C. § 1151 for a left shoulder disability, claimed to have resulted from VA prescription drug treatment.

6.  Entitlement to compensation under 38 U.S.C. § 1151 for a left foot disability, claimed to have resulted from VA prescription drug treatment.

7.  Entitlement to compensation under 38 U.S.C. § 1151 for a disability of the left side of the body, claimed to have resulted from VA prescription drug treatment.

8.  Entitlement to compensation under 38 U.S.C. § 1151 for a low back disability, claimed to have resulted from VA prescription drug treatment.

9.  Entitlement to compensation under 38 U.S.C. § 1151 for a neck disability, claimed to have resulted from VA prescription drug treatment.

10.  Entitlement to compensation under 38 U.S.C. § 1151 for a head injury, to include resulting headaches, claimed to have resulted from VA prescription drug treatment.

11.  Entitlement to compensation under 38 U.S.C. § 1151 for vision loss, claimed to have resulted from VA prescription drug treatment.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active duty service from July 1959 to October 1962.  

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 rating decision in which the RO denied entitlement to compensation under the provision of 38 U.S.C. § 1151 for residuals of methadone and morphine treatment, to include loss of awareness, cognition, and memory, as well as fall injures to the knees, wrists, hands, left shoulder, left foot, left side, low back, neck and head, with headaches and vision loss.  In November 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in August 2013, and the Veteran submitted a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.  

In December 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  (The Veteran also testified at a RO hearing in January 2013; a transcript of that hearing is also of record.)

In February 2017, this appeal on the Board's docket, pursuant to 38 U.S.C. § 7107 (a)(2)(C) (2012) and 38 C.F.R. § 20.900 (c)(2017).

In March 2017, the Board remanded the claims referenced above and as listed on the title page.  As will be discussed below, it does not appear that any development ordered by the Board in that action has been completed, nor have the claims been readjudicated.  In December 2017, however, the agency of original jurisdiction (AOJ) returned these matters to the Board.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All such records have been reviewed.

For reasons expressed below, the matters on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

REMAND

The Board's review of the claims file reveals that further action in this appeal is warranted.

The Board observes that a remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The United States Court of Appeals for Veterans Claims (Court) has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.   

In March 2017, the Board remanded the claims on appeal for additional AOJ action.  Specifically, the Board observed that the report of an April 2010 VA examination and opinion reflected that, in addition to the then-paper claims file, there was "also an extensive CPRS [(Computerized Patient Record System)] electronic medical record generated at the Roseburg VA Healthcare System."  Comparing the evidence cited to by the VA examiner with the medical evidence contained in the Veteran's Virtual VA and VBMS files, the Board determined that not all VA treatment records had been associated with the Veteran's electronic claims file.  It was noted that the examiner referred to a December 31, 2008, treatment entry from the Veteran's primary care provider, who "noted that the pain was still inadequately managed and, after explaining his rationale to the patient, prescribed methadone, 5 [milligrams] every 12 hours."  That specific treatment entry could not be located amongst the VA medical records that had been associated with the Veteran's Virtual VA and VBMS files, and, as CPRS is a computer program which is not accessible to the Board, the Board had no way to review potentially relevant information contained in this and other CPRS records. 

Accordingly, the Board found that a remand of these claims was necessary for the AOJ to ensure that all relevant records are associated with the claims folder and made available for review by the Board so that the Board's evaluation of the Veteran's claim will be a fully informed one.  See 38 U.S.C.A. § 5103A (b)(1) (West 2014) (setting forth VA's duty to obtain relevant records); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed.Cir.2010) (defining relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim").

The Board also found it necessary to remand the claims on appeal for further evidentiary development.  As to the issue of entitlement to compensation under 38 U.S.C. § 1151, the Veteran has asserted his belief that VA's administration of methadone and other drugs caused him to have multiple falls, which resulted in additional orthopedic, neurological, cognitive, and vision disabilities.  

In this regard, the Board notes that the law provides that compensation shall be awarded for a "qualifying additional disability" in the same manner as if such additional disability was service connected if the disability was:

	(a) . . . not the result of the veteran's willful misconduct and--

	(1) . . . was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary . . . and the proximate cause of the disability . . . was--

	(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing the hospital care, medical or surgical treatment, or examination; or

	(B) an event not reasonably foreseeable. . .

38 U.S.C. § 1151 (2012); see Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996) (amending section 1151 to incorporate fault requirement and providing that those amendments were made applicable only to claims filed on or after October 1, 1997).  Thus, to obtain benefits under 38 U.S.C. § 1151(a), a claimant must show: (1) a "qualifying additional disability," (2) directly caused by the treatment furnished by VA, and (3) a proximate cause that is either a fault on the part of VA or an event not reasonably foreseeable.  Id.; 38 C.F.R. § 3.361(d)(1) (2017).  To establish that the proximate cause of a qualifying additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, the claimant must show either (1) that VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider; or (2) that VA furnished the care, treatment, or examination without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of an additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Here, the Veteran was examined in April 2010.  As to the whether the Veteran has any "qualifying additional disability," the examiner stated that the Veteran's case was "very complicated," noting that "there are multiple sources of severe musculoskeletal pain.  The examiner then stated that "[i]t is certainly possible that [the Veteran] had negative effects of opiates" and that it was "entirely possible that he fell, injuring his knees."  He ultimately opined, however, that no objective "'new'" knee damage could be ascertained, but noted that there was "a several decade history of recurrent knee damage and knee replacements to cloud the issue."  

As regards to the direct and proximate causes of any additional disability, the examiner opined that "[t]he prescribing patterns of the VA practitioners were judicious and appropriate" and that "[t]hey considered the risks and hazards associated with the use of narcotics, but were NOT aware of the [V]eteran's concurrent alcohol use."  Essentially, it was the examiner's opinion that any adverse reaction to methadone prescribed by VA was due to or enhanced by the Veteran's use of alcohol, which was not disclosed to VA clinicians at the time that the Veteran was prescribed methadone for pain management.  Indeed, the clinician noted that "the professional staff who prescribed opiates, initially a very low dose of methadone, and subsequently a very low dose of sustained-action morphine sulfate, documented their reasoning and concerns very precisely, reflecting excellent judgement and appropriate decisions" and stated that "[a]t NO time was there ANY comment made by the veteran about concurrent use of alcohol."  

In its 2017 action, the Board noted that VA treatment records dated prior to when the Veteran was apparently prescribed methadone in December 2008 do contain information related to the Veteran's alcohol use.  Specifically, a treatment note dated on March 13, 2008, records the Veteran's admission that he drank alcohol four or more times a week and that on a typical day he would have five or six drinks.  The Board further pointed out that although the Veteran disagrees with the amount of alcohol he is noted to have been consuming, the Veteran has not denied alcohol use.  Notably, during his 2013 RO hearing, the Veteran indicated that he could not recall being asked if he drank alcohol or took any other drugs at that the time that he was prescribed methadone, or that the prescribing clinician discussed with him any possible interactions.  He did, however, state that the prescription bottle itself directed him to not take the drug with alcohol, which direction the Veteran reported he abided by.

Ultimately, the Board found that it could not conclude that the opinion report obtained in this case was adequate to rely upon.  The Board found that it was not clear from the VA examiner's statement that the Veteran does not have any "qualifying additional disability," as the examiner focused only on the Veteran's reported knee pain, depside noting multiple sources of musculoskeletal pain.  The examiner's negative opinion is also undermined by his own statement that the Veteran's history of knee damage and replacements clouds the issue.  Further, without the ability to review the prescribing clinician's notes concerning the prescription of methadone, the Board has no way to know what was or wasn't discussed with the Veteran or whether the Veteran was then questioned regarding his alcohol consumption.  In any event, the fact that the record discloses prior alcohol use is a fact that must be addressed in considering whether any additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in prescribing the Veteran methadone and/or morphine.  

Given the inadequacies in the April 2010 medical opinion, and in consideration of the Veteran's argument that the examination itself was inadequate, the Board concluded that on remand, the AOJ should afford the Veteran an additional VA examination to obtain an opinion that provides a comprehensive analysis of the Veteran's claims.  See 38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (2017).

As noted in the Introduction above, the matters were returned to the Board for further appellate review in December 2017.  A review of the Veteran's electronic claims files fails to the reveal that any development ordered by the Board in its March 2017 remand action was undertaken or completed.  Indeed, no documents have been associated with the Veteran's claims file since the Board's March 2017 remand, save for the December 2017 appeal receipt notification letter.  Additionally, the Veteran's claims were not readjudicated by the AOJ prior to the returning the matters for further appellate review.  Accordingly, as there is no indication why the development ordered by the Board was not conducted, the Board finds that the matters must again be remanded to ensure compliance with the terms of the Board's March 2017 remand.  See Stegall, supra.  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his claims.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS) all outstanding, pertinent records-in addition to the missing records discussed above.  

Here, the record reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Portland, Oregon, and records from that VAMC dated through August 2012 are associated with the file.  However, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, in addition to ensuring that the missing records discussed above. are included in the electronic claims file, the AOJ should obtain from the Portland VAMC all records of pertinent evaluation and/or treatment of the Veteran since August 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal (particularly as regards private (non-VA) medical treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012).  But see also 38 U.S.C.A § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating  the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to ensure that all outstanding records of VA evaluation and/or treatment of the Veteran and associated with the Veteran's electronic claims file (in VBMS).  In particular, all CAPRI and CPRS records referenced by the RO and the VA clinician who examined the Veteran in April 2010, including the December 31, 2008 treatment note, must be made available for review by the Board.  

Also, obtain from the Portland VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since August 2012.  

Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain medical opinions in connection with the Veteran's claims for compensation benefits under the provisions of 38 U.S.C. § 1151.  

The contents of the entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All necessary tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should elicit from the Veteran a full accounting of the problems that the Veteran believes to have occurred subsequent to VA prescribing him methadone and/or morphine sulfate.  The examiner should then consider, and assume true, the Veteran's assertions of increased falls beginning in January 2009.  

The examiner should then provide an opinion as to whether any fall may have been due to the Veteran's prescribed use of methadone and/or morphine sulfate and should further opine as to whether the Veteran has suffered additional disability as the result of any such fall.  (If the examiner concludes that the methadone and/or morphine sulfate did not contribute to any fall, the examiner should provide a detailed rationale for disagreeing with the previous examiner's conclusion that "[i]t is certainly possible that [the Veteran] had negative effects of opiates" and that it was "entirely possible that he fell.")

For the sake of completeness and to provide the Board with a comprehensive analysis of the Veteran's claims, the examiner should assume that the Veteran did indeed fall (or have an increased number of falls) and should must address all of the Veteran's claimed additional disabilities, to include: loss of awareness, cognition, and memory; bilateral knee conditions; bilateral wrist conditions; bilateral hand conditions; a left shoulder condition; a left foot condition; a condition affecting the left side; a low back condition; a neck condition; a head injury with associated headaches condition; and vision loss.

If it is determined that the Veteran does not have additional disability(ies) as the result of any fall contributed to by the Veteran's prescribed use of methadone and/or morphine, the clinician should so clearly so state and provide specific reasons for his/her determination in this regard.   Again, in doing so, the examiner must specifically address all claimed additional disabilities identified above.

If it is determined that additional disability(ies)y has/have resulted, for each identified disability, the examiner should opine whether such disability:  

(a) was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA; OR .

(b) was proximately caused by an event not reasonably foreseeable, and, if ao whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures.  

The physician must provide complete, clearly stated rationale for the conclusions reached--to include, as appropriate, citation to specific evidence of record and/or medical authority.  In making any determination as to proximate cause, the physician must consider and discussion the Veteran's lay assertions, to include his lay testimony concerning the amount of alcohol he consumes, as well as the evidence of record pre-dating when the Veteran was prescribed methadone in December 2008 that documents the alcohol use.  

If the examiner cannot provide an opinion without resort to speculation, the physician should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the cause of additional disability in this case or whether additional testing or information could be obtained that would lead to a conclusive opinion.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Specifically review the opinions obtained on remand to ensure that they include the information requested above and are supported by a detailed and adequate rationale.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate each claim on appeal in light of all evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.  

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

